Government wh Casers Or FEOPP LORE D OCIA Fer HeGP 3/04/20 Page 1 of 2

 

 

 

 

Plaintiff [_] VS. Civil/Criminal No. ZOCI YO
Defendant [|__| SeSIca Jopentel 0SSBVEHd GONZALES. FILED
Joint [|
Court [| MAR 3- 2020
Clark, 0.5. District & Sane
EXHIBIT DESCRIPTION OF EXHIBITS MARKED RECEIVED WANG She District of ColumBKHIBITS
NUMBER FOR I.D. IN SENT INTO
EVIDENCE JURY

| (date & time)

(\SYAL CYPRET WITH bs —_
| Ue i Vaeclo a \eZ 34 ofZd - 3h pe OZ an nya

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Government [|

Case 5 2Q-GTASH4O- BAH Hosiments P Files 03/94/20 Page 2 of 2

 

 

 

Plaintiff [| VS. Civil/Criminal No. ZOCL4¥O
Defendant cy _lessica JotAn na osesueté conzecez2 FILED
Court [|
EXHIBIT DESCRIPTION OF EXHIBITS MARKED RECEIVED
NUMBER FOR I.D. IN SENT INTO
EVIDENCE JURY

 

(date & time)

 

| LETTE oF NONFICRN “wine 3p

DeSYe f AT Ou By Ore

WEB gee (lle be THE TREASURY
DPPALT 1 ENT |

TEEAS CY Picezss eLEnSe |

b

 

ee —E V/A
f-\

aunt Lo
— WI

a
a
| _ — p/p
a . law

 

 

PHOLCHTIOKN (WTS Fea EeAL
Ree/STEe — t J pr

_ /
- d

4f-) Wy] N

 

 

 

 

 

 

 

 

 

 

 

 

 

 
